Order entered July 21, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00212-CR

                    JASON MONDRAE ROSS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-80241-2022

                                    ORDER

      Before the Court is appellant’s July 18, 2022 second motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief

filed by August 17, 2022.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE